Exhibit 99.3 1 1 NYSE MKT: ELLO; TASE: ELOM Financial Results Summary: Q1 2015 2 2 Disclaimer General: The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2014, and other filings that we make from time to time with the SEC. Anyperson at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securitiesfor its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as itconsiders necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making thispresentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities orinvestments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage orlosses that may result from any use of the information. Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities.
